ORDER

PER CURIAM.
Lisa Robison appeals from a Final Award Denying Compensation (Final Award) of the Labor and Industrial Relations Commission (the Commission) affirming an Award and Decision of the Administrative Law Judge with the Division of Workers’ Compensation. We have re*92viewed the briefs of the parties and the record on appeal and conclude that the Final Award of the Commission is not contrary to the overwhelming weight of the evidence and thus is supported by competent and substantial evidence on the whole record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-223 (Mo. banc 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).